*616The following General Rules were adopted on the 7th day of November, in this term.
Rule 103.
Criminal cases, and cases in which the people are the plaintiffs in interest, may be moved on behalf of the people out of their order on the calendar, on the morning of any day in the first week of the term; and they may also be moved on the morning of any other day in the term, provided the public prosecutor or the attorney for the plaintiff shall have given a notice of not less than four days of his intention to move on .the particular day.
Rule 104.
When a clerkship as a student at law has already been commenced without complying with the rules of the court by filing a certificate of the commencement of the clerkship, or by procuring and filing an order for- the allowance of classical studies, such certificate verified by the affidavit of the attorney may be filed at any time before the first day of February next; and such order may be made by one of the clerks of this court, at any time before the said first day of February next.
If there shall not be a compliance with this order, or in the case of clerkships hereafter commenced, if the rules of the court shall not be observed, the student will lose an allowance for legal or classical studies, as the case may be.